Citation Nr: 0614231	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



REMAND

The veteran served on active duty from June 1956 to June 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted entitlement to service 
connection for bilateral hearing loss and tinnitus and 
assigned initial disability ratings thereto.  

The veteran was given proper notice of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA) with respect to his claims of entitlement to 
service connection for hearing loss and tinnitus.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Subsequent to that 
notice, the RO granted service connection for the claimed 
disabilities, but additional VCAA notice was not given to 
address the claims of entitlement to higher initial ratings.

In a recent decision by United States Court of Appeals for 
Veterans Claims (Court), it was determined that VCAA notice 
must apply to all five elements of a service-connection 
claim, including degree of disability and assignment of an 
effective date to any award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because this is an 
appeal of the assignment of initial ratings, the Board finds 
that the veteran has not been properly advised of the 
evidence necessary to substantiate his claims.  The Board 
points out that the veteran was advised of the evidence 
needed to substantiate his claims of entitlement to higher 
initial ratings in a Statement of the Case issued in August 
2003, and again in a Supplemental Statement of the Case 
issued in August 2005.  This type of notice, however, does 
not meet criteria necessary for proper notice under 
38 U.S.C.A. § 5103(a) and Dingess/Hartman.  Accordingly, this 
matter must be remanded so that proper notice may be provided 
to the veteran and any necessary development performed.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

1.  Provide VCAA notice for the claims of 
entitlement to higher initial ratings as 
per Dingess/Hartman.  Perform any and all 
development deemed necessary as a result 
of any response received from the 
veteran.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






